632 P.2d 1260 (1981)
291 Or. 566
Kenneth F. FISHER, Respondent,
v.
Jonathan Ray HUCK, Petitioner.
No. A7903-01519; CA 16258; SC 27713.
Supreme Court of Oregon.
Argued and Submitted July 1, 1981.
Decided September 9, 1981.
Steven K. Blackhurst, Portland, argued the cause for petitioner. With him on the brief was Lindsay, Hart, Neil & Weigler, Portland.
Larry Dawson, Portland, argued the cause and filed a brief for respondent.
Before DENECKE, C.J., and LENT, LINDE, PETERSON, TANZER and CAMPBELL, JJ.
PER CURIAM.
Appeal dismissed, 50 Or. App. 635, 624 P.2d 177, by stipulation.